NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 28 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
VICTOR ALFONSO SANDOVAL-                         No. 13-73349
ARREGUIN, AKA Victor Sandoval,
                                                 Agency No. A074-181-228
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 13, 2016**
                              San Francisco, California

Before: WALLACE, D.W. NELSON, and OWENS, Circuit Judges.

      Petitioner Victor Sandoval-Arreguin petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision denying his applications for cancellation

of removal, asylum, and withholding of removal under the Immigration and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nationality Act and protection under the Convention Against Torture. As the

parties are familiar with the facts, we do not recount them here. We deny the

petition for review.

      The parties dispute whether we have jurisdiction to review Sandoval-

Arreguin’s challenges to the BIA’s denial of cancellation of removal and its

determination that his conviction for transportation of methamphetamine, in

violation of California Health & Safety Code § 11379(a), was a “particularly

serious crime.” See Ridore v. Holder, 696 F.3d 907, 911 (9th Cir. 2012) (stating

that this court typically lacks jurisdiction to review the BIA’s finding that a case

does not warrant a discretionary grant of cancellation of removal, but it retains

jurisdiction over constitutional claims and questions of law (citing 8 U.S.C.

§ 1252(a)(2)(B)(i), (a)(2)(D)); Pechenkov v. Holder, 705 F.3d 444, 447-48 (9th

Cir. 2012) (stating that the jurisdiction-stripping provision of 8 U.S.C.

§ 1252(a)(2)(C) does not bar constitutional claims and questions of law under

8 U.S.C. § 1252(a)(2)(D)).

      However, assuming we have jurisdiction, Sandoval-Arreguin’s petition fails

on the merits. The BIA did not abuse its discretion in determining that Sandoval-

Arreguin did not warrant cancellation of removal because the serious and

dangerous nature of his drug conviction outweighed the factors in Sandoval-


                                           2
Arreguin’s favor, such as his family ties within the United States, his residence in

this country starting at a young age, and the hardships to Sandoval-Arreguin and

his family. See Ridore, 696 F.3d at 920 & n.5 (discussing considerations for

cancellation of removal).

      The BIA also did not abuse its discretion in determining that Sandoval-

Arreguin’s drug conviction was a “particularly serious crime” based on the nature

of the conviction, the sentence imposed, and the circumstances and underlying

facts of the conviction. See Arbid v. Holder, 700 F.3d 379, 384-85 (9th Cir. 2012)

(per curiam) (setting forth standard of review and factors for consideration).

      PETITION FOR REVIEW DENIED.




                                          3
                                                                             FILED
Sandoval-Arreguin v. Lynch, 13-73349
                                                                               JUL 28 2016
WALLACE, J., dissenting:                                                  MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


      It is well settled by our court that we lack jurisdiction to review the agency’s

discretionary denial of an application for cancellation of removal. See Vilchez v.

Holder, 682 F.3d 1195, 1200-02 (9th Cir. 2012). Sandoval-Arreguin raised no

colorable constitutional claims or questions of law pertaining to the agency’s

discretionary hardship determination, and I would dismiss this claim for lack of

jurisdiction. 8 U.S.C. § 1252(a)(2)(D).

      Sandoval-Arreguin conceded removability under 8 U.S.C. § 1227(a)(2)(B)(i)

and has not raised any colorable constitutional claims or legal questions in relation

to the Board’s particularly serious crime determination. While our court is not

barred from reviewing the agency’s particularly serious crime determinations, it

cannot reweigh the evidence to determine whether the crime was particularly

serious. See Pechenkov v. Holder, 705 F.3d 444, 448-49 (9th Cir. 2012). A

particularly serious crime determination “is inherently discretionary where . . . the

only challenge to that determination is that it incorrectly assessed the facts.” Id. at

448. See also 8 U.S.C. § 1252(a)(2)(C). I would dismiss the claims for asylum,

withholding of removal, and CAT relief for lack of jurisdiction.